DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the recorded S-wave" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the determined particle acceleration data” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  In the situation where particle velocity data is determined in line 12, there would be no determined particle acceleration data since the limitation written as “determine particle acceleration or particle velocity data” does not require particle acceleration to be determined.
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of a mathematical relationship or formula.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: extrasolution activity which comprises well-understood, routine, and conventional activities previously known to the pertinent industry.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over van Manen (8077543).
With respect to claim 1, van Manen teaches locating one or more sensor systems in the water at or close to the subsurface region (Col 14, lines 18-22); using the or each sensor system to detect P waves in the water (Col 14, lines 23-24); and translating all or a portion of the data representing the detected P waves to a higher level above the subsurface region (Col 7, lines 42-43; Col 8, lines 44-48).  While it does not specifically discuss having the effects of S waves, propagating in the subsurface and converted at the water / subsurface interface into P waves propagating in the water or along the seabed interface, in the translated data be reduced, it does discuss having the noise removed in the redatumed data (Col 18, lines 63-67) and that noise in the 
With respect to claims 2 and 3, van Manen teaches the invention as discussed above.  However, it does not teach said higher level is between 1 and 50 meters above the level of the sensor system(s) or said higher level is between 1 and 20 meters above the level of the sensor system(s).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the higher level be within the specified ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
With respect to claim 5, van Manen teaches said sensor system is in mechanical contact with the seabed (Col 14, lines 18-22; Fig 11).
With respect to claim 6, van Manen teaches said data comprises one or more of pressure (Col 14, line 42), pressure gradients, vertical particle velocity (Vz) (Col 14, line 42), horizontal particle velocity (Vx and/or Vy) (Col 14, line 42), vertical particle acceleration (Col 14, line 48), and horizontal particle acceleration (Col 14, line 48).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over van Manen in view of Robertsson (7791980).
With respect to claim 7, van Manen teaches the invention as discussed above.  However, it does not teach a data component at a higher level is obtained using a corresponding component, detected at or close to the subsurface region by said sensor system, and a first order derivative of the detected component.
Robertsson teaches performing data redatuming using a corresponding component, detected at or close to the subsurface region by said sensor system, and a first order derivative of the detected component (Col 6, lines 50-64).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of van Manen with the derivatives of Robertsson since such a modification would have provided a more accurate series expansion for the redatuming.  
With respect to claim 8, van Manen teaches the invention as discussed above.  However, it does not teach a data component at a higher level is obtained additionally using one or more higher order derivatives of the detected component.
Robertsson teaches a redatumed data component is obtained additionally using one or more higher order derivatives of the detected component (Col 7, lines 4-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of van Manen with the derivatives of Robertsson since such a modification would have provided a more accurate series expansion for the redatuming.  
With respect to claim 9, van Manen teaches the invention as discussed above.  However, it does not teach said data component at a higher level is obtained by applying a Taylor series expansion using a finite and selected number of terms in said expansion.
Robertsson teaches said redatumed data component is obtained by applying a Taylor series expansion using a finite and selected number of terms in said expansion (Col 6, lines 27-49; Col 7, lines 26-46).  It would have been obvious to one of ordinary skill in the art at the time of the invention since such a modification would have provided an accurate algorithm for interpolating the data to a new location where no data was acquired.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robertsson in view of van Manen.
With respect to claim 10, Robertsson teaches locating one or more sensor systems in the water (Col 5, lines 61-64); using the or each sensor system to detect P wave data in the water, including at least pressure and pressure gradients or components derived therefrom (Col 6, lines 4-10); translating the P wave data using a combination of pressure (Col 6, lines 8-9), a second order time derivative of pressure, vertical pressure gradient, and second order horizontal pressure gradient or components derived therefrom (Col 6, lines 50-57); and taking spatial derivatives of the translated P wave data (Col 6, lines 30-45) to determine particle acceleration or particle velocity data (Col 6, lines 30-40; Col 7, lines 30-40).  However it does not teach locating one or more sensor systems in the water at or close to the subsurface region and wherein the effects of S waves, propagating in the subsurface and converted at the water / subsurface interface into P waves propagating in the water or along the seabed interface, in the determined particle acceleration data is reduced.
Van Manen teaches teach locating one or more sensor systems in the water at or close to the subsurface region (Col 14, lines 18-22) and having the noise removed in the redatumed data (Col 18, lines 63-67) and that noise in the data includes “low-velocity noise looking like shear-waves but recorded on the vertical component of the particle motion and masking compressional waves” (Col 14, lines 27-29).  It would have been obvious to one of ordinary skill in the art at the time of the invention that the method of Robertsson is capable of reducing the effects of S waves in the translated data as taught by van Manen since such a modification would have led to more accurate data for interpretation.  
With respect to claim 11, Robertsson teaches locating one or more sensor systems in the water (Col 5, lines 61-64); using the or each sensor system to detect P wave data in the water, including at least pressure and the horizontal pressure gradient, or the horizontal particle velocity or acceleration and the horizontal gradient of the vertical particle velocity or acceleration (Col 6, lines 4-10); and translating the horizontal particle velocity or acceleration of the P wave data using a combination of the horizontal particle velocity (or acceleration) and the horizontal derivatives of the vertical particle velocity or acceleration (Col 6, lines 30-45). However it does not teach locating one or more sensor systems in the water at or close to the subsurface region and wherein the effects of S waves, propagating in the subsurface and converted at the water / subsurface interface into P waves propagating in the water or along the seabed interface, in the determined particle acceleration data is reduced.
Van Manen teaches teach locating one or more sensor systems in the water at or close to the subsurface region (Col 14, lines 18-22) and having the noise removed in 
With respect to claim 12, Robertsson teaches locating one or more sensor systems in the water (Col 5, lines 61-64); using the or each sensor system to detect P wave data in the water, including at least pressure and pressure gradients or components derived thereof (Col 6, lines 4-10); and translating the vertical particle velocity or acceleration of the P wave data (Col 6, lines 46-49) using a combination of the vertical particle velocity or acceleration (Col 6, lines 9-10), the time derivative of pressure (Col 6, lines 50-57), and the horizontal derivative of either the horizontal particle velocity or acceleration or the vertical particle velocity or acceleration (Col 6, lines 30-45).  However it does not teach locating one or more sensor systems in the water at or close to the subsurface region and wherein the effects of S waves, propagating in the subsurface and converted at the water / subsurface interface into P waves propagating in the water or along the seabed interface, in the determined particle acceleration data is reduced.
Van Manen teaches teach locating one or more sensor systems in the water at or close to the subsurface region (Col 14, lines 18-22) and having the noise removed in the redatumed data (Col 18, lines 63-67) and that noise in the data includes “low-

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645